Citation Nr: 1219214	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-19 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Counsel



INTRODUCTION

The Veteran served on active duty from December 1974 to February 1975.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto. 

This matter has previously been remanded in September 2006, June 2009, June 2010, and January 2011.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran is currently assigned a 30 percent rating for service-connected bronchitis with bronchiectasis and a 50 percent rating for service-connected depressive disorder; the Veteran's combined disability rating is 70 percent. 

3.  The Veteran's service-connected disabilities have been shown to render him unemployable. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for TDIU on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court. 

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

A March 2012 rating decision reflects that the Veteran is currently service-connected for bronchitis with bronchiectasis at 30 percent disabling and depressive disorder at 50 percent disabling.  His combined evaluation for compensation is 70 percent disabling effective March 24, 2010.  Accordingly, the Veteran meets the minimum schedular criteria listed in 4.16(a). 

The Board concludes that there is sufficient evidence to show that the Veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining gainful employment consistent with his education and occupational experience.  

In this regard, an August 2004 VA treatment entry reflected that the Veteran worked for 27 years as a penal guard, general manager for security guards, and as a paramedic.  In August 2005, VA received a letter from Dr. R.I.R.C. who indicated that she had treated the Veteran for a long time for his service-connected bronchitis with bronchiectasis.  She stated that the Veteran was totally disabled for work and any productive activity.  However, Dr. R.I.R.C. did not support her conclusion with a rationale.  

During the January 2007 VA examination, the Veteran stated that he last worked in 1996 and was fired from jobs because of his service-connected bronchitis with bronchiectasis.  He reported that he would not work with dust or chemical odors.  The Veteran also reported that he could walk 30 feet before he was exhausted.  

In July 2009, the Veteran's former supervisor, S.R., reported that the Veteran could not attend work because of his service-connected bronchitis with bronchiectasis.  On the July 2009 Form 21-4192, it was noted that the Veteran worked as a paramedic from 1986 to 1997.  

In July 2011, the Veteran had another VA examination.  The Veteran stated that he had several jobs with the local government until 1997 that he quit due to his service-connected bronchitis that had progressively worsened, and had caused recurrent respiratory infections, marked absenteeism, and sometimes hospitalization.  The examiner concluded after reviewing the claims file and the Veteran that his service-connected bronchitis with bronchiectasis produced moderate to severe impairment on his ability to perform his duties as a full time penal guard, security manager, and paramedic and also affects his ability to engage in any time of full time employment.  

The Board also observes that Social Security Administration (SSA) records received in December 2011 indicated that the Veteran was granted SSA disability benefits for a primary diagnosis of asthma and secondary diagnosis of affective disorders.  His disability onset date was October 1996.  During a March 2002 psychiatric evaluation, the Veteran reported that he stopped working because of physical and emotional conditions.  

The Veteran had another VA examination in February 2012.  The Veteran reported that since his last VA examination, his service-connected bronchitis with bronchiectasis has not improved.  He stated that he had to seek emergency room treatment and that his treatment was changed due to adverse effects from his inhalers.  In the prior year, the Veteran had incapacitating episodes of infection due to this disability that required prescribed bed rest and treatment by a physician that lasted no more than two weeks.  The examiner stated that the Veteran's respiratory disability impacted his ability to work.  The examiner agreed with the June 2011 VA examiner that the Veteran's service-connected bronchitis with bronchiectasis causes moderate to severe impairment which limits completely his capacity to sustain any type of full or part time employment.  

The Board observes that the June 2011 and February 2012 VA examiners did not provide much detail when reaching their conclusions that the Veteran's service-connected bronchitis with bronchiectasis precluded him from obtaining and maintaining gainful employment consistent with his occupational experience.  Moreover, the impact of the Veteran's recently service-connected depressive disorder on his ability to maintain gainful employment was not addressed by the VA examiners.  However, the Board concludes that in this case, as it now stands, there is sufficient evidence upon which to grant the claim.  Importantly, there is no persuasive evidence against the claim.  Therefore, remand is not necessary to obtain another medical opinion that more completely addresses the impact of the Veteran's service connected disabilities on his ability to maintain gainful employment as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, entitlement to TDIU is granted.




ORDER

Entitlement to TDIU is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


